DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Tange et al. (US Pub No: 2011/0015850 A1) discloses:	
An apparatus comprising: a driver assistance device, configured to: modify determine risk distribution-related information regarding a departure risk distribution based on driving environment-related information regarding a driving environment of a curve approaching a vehicle, the departure risk distribution being a distribution of a risk of the vehicle departing from a drivable width of a road on which the vehicle travels.  Paragraph [0291] describes a situation where the gamma yaw becomes large when a yaw angle theta is formed, increasing the departure risk.  Paragraph [0330] describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right-side departure as shown in figure 5A.  The left side departure is shown in figure 5B.  This is equivalent to the claim because 5A and 5B are examples of a departure risk distribution based on the driving environment.
such that a risk on an inside of a turn is greater than on an outside of a turn, or such that a risk on an outside of a turn is greater than on an inside of a turn.  Paragraph [0297] describes a vehicle traveling along the outside of a curve, which has a greater departure risk on the outside.  This system is also demonstrated in figure 12.  Paragraph [0296] describes that the curve is judged from the curvature of the traffic lane L and the control amount to navigate the curve from the outside to the inside or the inside to the outside.  This is set by using the greatest control amount by calculating the sum of the outside to the inside curve and the inside to the outside curve in order to find the control amount.  Paragraph [0291] describes a vehicle traveling along the inside of a curve, which has a greater departure risk on the inside.  This system is also demonstrated in figure 12.
the driving environment-related information being acquired by an external environment recognition unit.  Paragraph [0057] describes a monocular camera with image processing being mounted on a vehicle.  This camera is a part of the outside recognition means 16 that detects a position of the vehicle.  The camera captures the road ahead of the vehicle, judges a road condition, and outputs a signal concerning the vehicle position in the traffic lane.  The signal concerning the vehicle position includes knowing the yaw angle of a travelling direction of the vehicle with respect to the traffic lane, a lateral displacement X from the traffic lane center, and a curvature rho of the traffic lane.  This is equivalent to an external environment recognition unit.
	Tange does not disclose a preview point.
Han (KR 20150061781 A) teaches:
at a preview point.  Paragraph [0039] describes a step S320 that the curved road is identified and a preview point is selected according to the curvature change of the curved road.  Paragraph [0040] describes that the selected preview point may be set differently according to the curvature change in the case of a curved road, and in the case of a straight road, the preview point is determined in consideration of the vehicle speed, the number of lanes, and the surrounding environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tange to incorporate the teachings of Han to show a preview point.  One would have been motivated to do so to determine a control point by reflecting the selected preview point ([0007] of Han).
Tange and Han teach:
calculate a risk of the vehicle departing from the drivable width at a preview point by referring to determine actuator operation variable-related information regarding an operation variable of an actuator related to a steering operation of the vehicle, based on the risk distribution-related information.  Paragraph [0045] of Tange describes a steering reaction force actuator 3 that adds a steering force to the first countershaft 31 on the basis of a command from the steering controller 11.  Paragraph [0130] of Tange describes a steering controller 11 that drives the turning actuator 5 so as to realize a turning angle according to this target turning angle.  Paragraph [0330] of Tange describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right-side departure as shown in figure 5A.  The left side departure is shown in figure 5B.  Together, this meets the claim because figure 5A shows a lateral displacement of the vehicle, and according to this the steering controller 11 moves the steering reaction force actuator 3.  Paragraph [0291] of Tange describes an increasing departure risk when the gamma yaw becomes large in a situation where the yang angle theta is formed.  This is equivalent to a risk distribution because as the gamma yaw increases, the risk of a vehicle departing the lane increases.  Paragraph [0039] of Han describes a step S320 that the curved road is identified and a preview point is selected according to the curvature change of the curved road.  Paragraph [0040] of Han describes that the selected preview point may be set differently according to the curvature change in the case of a curved road, and in the case of a straight road, the preview point is determined in consideration of the vehicle speed, the number of lanes, and the surrounding environment.
and modify an actuator operation variable-related information regarding an operation variable of an actuator related to a steering operation of the vehicle for the vehicle to travel on the curve, based on a magnitude of the risk of the vehicle departing from the drivable width at a preview point to output the actuator operation variable-related information to the actuator.  Paragraph [0397] and Figure 16 of Tange describe a step S1220 that outputs the steering reaction force calculated in step S1202 to the actuator.  Figure 16 describes a lateral displacement, yaw angles, correction gains, and force target repulsions for the right and left lane to calculate the steering torque.  Therefore, the actuator operation is modified based on the steering reaction force required in step S1202.  Paragraph [0291] of Tange describes a situation where the gamma yaw becomes large when a yaw angle theta is formed, increasing the departure risk, which is equivalent to a magnitude of risk.  Paragraph [0330] of Tange describes a relationship between the lateral displacement X and the lateral displacement deviation, delta XR, as shown for a right-side departure as shown in figure 5A.  The left side departure is shown in figure 5B.  This is equivalent to the claim because 5A and 5B are examples of a departure risk distribution based on the driving environment.  Paragraph [0039] of Han describes a step S320 that the curved road is identified and a preview point is selected according to the curvature change of the curved road.  Paragraph [0040] of Han describes that the selected preview point may be set differently according to the curvature change in the case of a curved road, and in the case of a straight road, the preview point is determined in consideration of the vehicle speed, the number of lanes, and the surrounding environment.
	However, the prior art of record fails to disclose:
that is set such that the departure risk increases gradually with a decrease in a distance to a road edge.  This is allowable because Tange teaches in paragraph [0143] that describes that the closer the distance a vehicle C gets to a driving direction edge, the larger the control gains are, increasing the turning angles.  However, this disclosure does not mention a departure risk increasing.
	Claims 1 – 7 and 9 – 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda et al. (US Pub No: 2019/0084561 A1): A vehicle control device includes a first trajectory generating part that performs processing at a first period and that generates a first trajectory which is a future target trajectory for a host vehicle, a second trajectory generating part that generates a second trajectory which can start the host vehicle earlier compared to the first trajectory in a case the host vehicle is accelerated from a state in which the host vehicle is stopped or traveling at a low speed on the basis of an external environment, and a traveling controller that controls traveling of the host vehicle on the basis of the second trajectory generated by the second trajectory generating part.
Fritsch et al. (US Pub No: 2013/0179382 A1): 	An anticipatory monitoring and prediction system can include methods for generating effective, accurate predictions of other traffic objects in the vicinity of an ego-car. The invention proposes to combine approximate probability distributions (ADPs) of agent states with Attractor Functions (AFs) for generating distributed probabilistic representations of the potential future states of the observed traffic objects. AFs are selected based on both the current road context, in which the ego-car is situated, and the current states of all participating objects. The generated predictions can be used to filter incoming sensory information for better object state estimations, rate the nature of the behavior of other traffic objects by comparing generated predictions with actual perceived sensor information, or infer accident likelihoods by comparing the predicted state distributions of objects and the ego-car. Warning and information signals or control commands can be issued in a driving assistance system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665